                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 UNITED STATES OF AMERICA,                       )
                                                 )
         Plaintiff,                              )     Crim. No. 6:09-cr-00039-GFVT-HAI-1
                                                 )
 v.                                              )
                                                 )
 JIMMIE DARRELL GAY,                             )                    ORDER
                                                 )
         Defendant.                              )

                                       *** *** *** ***

        This matter is before the Court on the Report and Recommendation filed by United States

Magistrate Judge Hanly A. Ingram. [R. 59.] Defendant Jimmie Darrell Gay has been charged

with violating his terms of supervised release. In June of 2010, this Court sentenced Mr. Gay to

97 months imprisonment followed by a lifetime term of supervised release following his guilty

plea to the receipt of child pornography. [R. 37.]

        Mr. Gay began his term of supervised release on February 16, 2016. Exactly five years

later, on February 16, 2021, the USPO issued a Supervised Release Violation Report that

charged Mr. Gay with two violations. The first violation was a Grade C violation for using or

possessing a device capable of creating a picture or video. The second violation was also a

Grade C violation for possessing, viewing, listening to, or going to locations where any form of

pornography, sexually stimulating performances, or sexually oriented material, items, or services

are available. Specifically, Mr. Gay was found in possession of a camera that contained images

of juvenile males in various stages of undress that he admits were for his own sexual purpose.

[R. 59 at 2.]
         Judge Ingram conducted an initial appearance on March 16, 2021 and scheduled a final

hearing for January 29, 2021. [Id.] At the final hearing, Mr. Gay entered a knowing, voluntary,

and intelligent stipulation to both violations. [Id.]

         After the final hearing, Judge Ingram carefully reviewed the entire record and considered

the section 3553 factors in making his recommended disposition. Judge Ingram determined that

Mr. Gay’s admitted violations would qualify as Grade C violations, and given Mr. Gay’s

criminal history category of I, his imprisonment range under USSG § 7B1.4(a) was three-to-nine

months. [R. 59 at 4.] Judge Ingram additionally found that Mr. Gay faces a lifetime maximum

term of supervised release following revocation pursuant to 18 U.S.C. § 3583(h). [Id. at 5.]

         In making his recommendation, Judge Ingram found that (1) Mr. Gay continues to pose a

clear continuing generalized risk of child exploitation crimes, given his clear sexual interest in

minor boys and his history of obtaining images of boys for his sexual gratification; and (2)

recognized Mr. Gay’s readily apparent need for continued treatment. [Id. at 7.] Emphasizing

Mr. Gay’s underlying health issues and the need for treatment, Judge Ingram made the following

recommendations: (1) Mr. Gay be found guilty of both violations; (2) Mr. Gay should not have

his supervised release revoked; (3) this Court should reimpose lifetime supervision, except that

Defendant’s Special Conditions should be replaced by the new, post-Inman conditions as

described in Section V of the Report and Recommendation, 1 including a review after ten years of

Defendant’s progress and his conditions. [Id. at 13.]

         Pursuant to Rule 59(b) of the Federal Rules of Criminal Procedure, the Report and

Recommendation advises the parties that objections must be filed within fourteen (14) days of

service. [Id.]; see 28 U.S.C. § 636(b)(1). Mr. Gay has not filed any objections to Judge


1
 The discussion of the special conditions described in Section V are incorporated by reference as a part of this
Order.

                                                          2
Ingram’s Report and Recommendation. Further, on May 13, 2021, Mr. Gay filed a waiver of

allocution. [R. 61.]

       Generally, this Court must make a de novo determination of those portions of the Report

and Recommendation to which objections are made. 28 U.S.C. § 636(b)(1)(c). But when no

objections are made, as in this case, the Court is not required to “review… a magistrate’s factual

or legal conclusions, under a de novo or any other standard.” See Thomas v. Arn, 474 U.S. 140,

151 (1985). Parties who fail to object to a magistrate judge’s report and recommendation are

also barred from appealing to a district court’s order adopting that report and recommendation.

United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Nevertheless, the Court has examined

the record and agrees with Judge Ingram’s recommended disposition.

       Accordingly, it is hereby ORDERED as follows:

       1. The Report and Recommendation made as to Defendant Jimmie Darrell Gay [R. 59]

           is ADOPTED as and for the opinion of the Court;

       2. Mr. Gay is found GUILTY of both violations;

       3. Mr. Gay’s supervised release shall not be revoked;

       4. Mr. Gay’s lifetime supervision is hereby AMENDED and reimposed to include the

           following:

                   SPECIAL CONDITIONS OF SUPERVISION

       1. The defendant shall participate in a program for treatment of mental health/sexual

disorders; shall undergo a sex offender risk assessment, psychosexual evaluation and/or other

evaluation as needed; shall be subject to periodic polygraph examinations and/or Computer

Voice Stress Analysis (CVSA) testing, at the discretion and direction of the probation officer;




                                                3
and, shall follow the rules and regulations of the sex offender treatment program as implemented

by the probation office.

       2. The defendant’s residence and employment shall be pre-approved by the probation

officer and in compliance with state and local law.

       3. The defendant shall not frequent, volunteer, or work at places where children under the

age of 18 congregate (e.g. playgrounds, parks, day-care centers, public swimming pools, youth

centers, video arcade facilities) unless approved by the probation officer, and shall have no

contact with victims.

       4. The defendant shall not associate or have verbal, written, telephonic, or electronic

communication with any person under the age of 18 without the permission of the probation

officer. This provision does not encompass persons under the age of 18 such as ticket vendors,

cashiers, waiters, etc., with whom the defendant must deal in order to obtain ordinary and usual

commercial services.

       5. The defendant shall not possess, view, listen to, or go to locations where any form of

pornography, sexually stimulating performances, or sexually oriented material, items, or services

are available.

       6. The defendant shall not possess or use a device capable of creating pictures or video,

without the approval of the probation officer.

       7. The defendant shall not rent or use a post office box or storage facility, without the

approval of the probation officer.

       8. The defendant shall register as a sex offender as prescribed by state law.

       9. The defendant shall not possess or use a computer or any electronic device with access

to any on-line computer service at any location (including place of employment) without the



                                                 4
prior written approval of the probation officer. This includes any Internet Service provider,

bulletin board system, or any other public or private network or email system.

       10. The defendant shall consent to the U.S. Probation Office conducting unannounced

examinations of any and all electronic devices (i.e. computer system(s), internal/external storage

devices, hand-held devices, etc.), which may include retrieval and copying of all memory from

hardware/software and/or removal of such system(s) for the purpose of conducting a more

thorough inspection and will consent to having installed on his computer(s) or electronic devices

any hardware/software to monitor device use or prevent access to particular materials, and to

consent to periodic inspection of any such installed hardware/software to insure it is functioning

properly.

       11. The defendant shall provide the U.S. Probation Office with accurate information

about his entire computer system (hardware/software) and all electronic devices; all account user

names; all passwords used by him; and will abide by all rules of the Electronic Device

Restriction and Monitoring Program.

       12. The defendant shall submit his person, residence, office, vehicle, or any property

under his control to a search conducted by the United States Probation Office, at a reasonable

time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a

violation of a condition of release. Failure to submit to a search may be grounds for revocation of

supervision. The defendant shall inform any other residents that the premises may be subject to

searches pursuant to this condition.

       13. The defendant shall provide the probation officer with access to any requested

financial information.




                                                 5
       14. Ten years after the date of Judgment, the Court will conduct a hearing to review

Defendant’s status and reevaluate Defendant’s conditions of supervised release.

       5. The allocution hearing, currently set for May 21, 2021, is hereby cancelled; and

       6. Judgment shall enter promptly.



       This is the 17th day of May, 2021.




                                               6
